 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
       KORY T. O’BRIEN,                              Case No. 18-cv-00980-BAS-MDD
11
                                      Plaintiff,     ORDER:
12
                                                     (1) OVERRULING OBJECTION
13           v.                                          [ECF No. 49];
14     LISA GULARTE, et al.,                         (2) APPROVING AND
                                                         ADOPTING REPORT &
15                                 Defendants.           RECOMMENDATION
                                                         [ECF No. 48];
16
                                                       AND
17
                                                     (3) GRANTING DEFENDANTS’
18                                                       PARTIAL MOTION TO
                                                         DISMISS
19                                                       [ECF No. 44]
20         Plaintiff Kory T. O’Brien filed the operative Second Amended Complaint
21   (“SAC”) on February 14, 2019. (ECF No. 39.) In relevant part, O’Brien asserts First,
22   Eighth, and Fourteenth Amendment equal protection claims against Defendants
23   Garcia and Gularte and also asserts a Fourteenth Amendment equal protection claim
24   against Defendants M. Bierbaum, L. Gularte, E. Flores, and A. Ekwosi. (Id.) Tucked
25   into what the SAC labels a Fourteenth Amendment equal protection claim is also
26   Plaintiff’s claim that the alleged conduct by Defendants M. Bierbaum, E. Flores, and
27   A. Ekwosi also violates the Fourteenth Amendment Due Process Clause under the
28   state-created danger doctrine. (Id. at 12.)

                                               –1–                                 18cv980
 1         Defendants move to dismiss any First and Eighth Amendment claims asserted
 2   against Gularte and Plaintiff’s Fourteenth Amendment equal protection claim in its
 3   entirety. (ECF No. 44.) Judge Dembin has issued a Report and Recommendation
 4   (“R&R”), which recommends that the Court grant Defendants’ partial motion to
 5   dismiss. (ECF No. 48.) Plaintiff has nominally filed an objection (the “Objection”)
 6   to the R&R (ECF No. 49), to which Defendants have filed a reply, (ECF No. 50).
 7   For the reasons herein, the Court overrules Plaintiff’s Objection, approves and adopts
 8   the R&R in its entirety, and grants Defendants’ motion to dismiss.
 9

10                                       DISCUSSION
11         The Court reviews de novo those portions of an R&R to which objections are
12   made. 28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or
13   in part, the findings or recommendations made by the magistrate judge.” Id. “The
14   statute makes it clear,” however, “that the district judge must review the magistrate
15   judge’s findings and recommendations de novo if objection is made, but not
16   otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
17   banc) (emphasis in original); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,
18   1226 (D. Ariz. 2003) (concluding that where no objections were filed, the district
19   court had no obligation to review the magistrate judge’s report). “Neither the
20   Constitution nor the statute requires a district judge to review, de novo, findings and
21   recommendations that the parties themselves accept as correct.” Reyna-Tapia, 328
22   F.3d at 1121. This legal rule is well-established in the Ninth Circuit and this district.
23   See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of course, de novo
24   review of a[n] R & R is only required when an objection is made to the R & R.”);
25   Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.) (adopting
26   report in its entirety without review because neither party filed objections to the
27   report despite the opportunity to do so); see also Nichols v. Logan, 355 F. Supp. 2d
28   1155, 1157 (S.D. Cal. 2004) (Benitez, J.).

                                               –2–                                      18cv980
 1         Judge Dembin’s R&R makes two recommendations. First, Judge Dembin
 2   recommends dismissal without prejudice of Plaintiff’s First and Eighth Amendment
 3   claims against Gularte because Plaintiff states that he does not oppose her dismissal.
 4   (ECF No. 48 at 5.) Notwithstanding that Defendants’ motion to dismiss and the
 5   R&R’s analysis regarding the First and Eighth Amendment claims concern Gularte,
 6   the R&R’s conclusion refers to Defendant Garcia. (Id. at 7.) Second, Judge Dembin
 7   recommends dismissal without leave to amend of Plaintiff’s Fourteenth Amendment
 8   equal protection claim against all Defendants on the ground that Plaintiff fails to
 9   allege he is a member of a protected class and a “class of one” equal protection claim
10   pertaining to Plaintiff’s termination from his prison employment fails because
11   Plaintiff has no constitutional right to prison employment as a prisoner. (Id. at 6
12   (citing Vignolo v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997)).
13

14         Plaintiff has filed an Objection. (ECF No. 49.) Plaintiff responds to the R&R’s
15   first recommendation by stating that he “understands Judge Hon. Mitchell D.
16   Dembin’s finding on defendants L. Gularte and R. Garcia.” (ECF No. 49 at 3.) The
17   Court reads this to mean that Plaintiff once more concedes dismissal of Gularte and,
18   furthermore, Plaintiff concedes dismissal of his First and Eighth Amendment claims
19   against Garcia. Indeed, the only connection Garcia has with Plaintiff in this case
20   stems from the allegations pertaining to Gularte. Accordingly, the Court adopts the
21   R&R’s recommendation to dismiss Gularte and further dismisses any claims against
22   R. Garcia without prejudice.
23

24         In his Objection, Plaintiff does “object to R&R to dismiss defendant Ekwosi,
25   Bierbaum, and Flores from the Fourteenth Amendment.” (ECF No. 49 at 3.) Plaintiff
26   contends that the R&R does not address Plaintiff’s Fourteenth Amendment due
27   process claim against these Defendants. (Id.) Plaintiff argues that the alleged
28   conduct of these Defendants—conduct that overlaps with Plaintiff’s Eighth

                                              –3–                                    18cv980
 1   Amendment deliberate indifference claim against these Defendants—also violates
 2   that Fourteenth Amendment Due Process Clause under the state-created danger
 3   doctrine. (Id. at 3–5.) This Objection does not address the R&R’s actual analysis of
 4   Plaintiff’s Fourteenth Amendment equal protection claim.             Thus, Plaintiff’s
 5   Objection is insufficient to trigger de novo review and requires only a clear error
 6   review. See Turner v. Tilton, No. 07-CV-2036-JLB-AJB, 2008 WL 5273526, at *1
 7   (S.D. Cal. Dec. 18, 2008) (“[H]is objections do not address the substance of the R &
 8   R’s findings. . . . Therefore, the Court need only satisfy itself that the R & R is not
 9   clearly erroneous.”). Here, the Court does not find Judge Dembin’s analysis of and
10   recommendation to dismiss Plaintiff’s Fourteenth equal protection claim to be clearly
11   erroneous.
12

13         With that said, Defendants’ contention in their reply to Plaintiff’s Objection
14   that the SAC does not allege a Fourteenth Amendment Due Process Clause claim
15   against Defendants M. Bierbaum, E. Flores, and A. Ekwosi is simply not accurate.
16   (ECF No. 50 at 1 n.1.) The SAC alleges such a claim on the grounds Plaintiff raises
17   in his Objection. (Compare ECF No. 40 at 12 with ECF No. 49 at 4–6.) A danger
18   created by the affirmative acts of a state actor may constitute a violation of
19   substantive due process under the Fourteenth Amendment. See Pauluk v. Savage,
20   836 F.3d 1117, 1122 (9th Cir. 2016). The SAC expressly refers to a “state-created
21   danger” by which Defendants M. Bierbaum, E. Flores, and A. Ekwosi “encouraged
22   an inmate that had” a “past aggressive behavior towards plaintiff” to harm Plaintiff.
23   (SAC at 12.) To the extent Defendants’ reply contention is premised on the fact that
24   Plaintiff has alleged the claim under the section of the SAC titled “U.S. Constitutional
25   Amendment XIV Equal Treatment,” Defendants are wrong. The focus of the Federal
26   Rules is on whether Plaintiff has provided factual allegations which give Defendants
27   fair notice of Plaintiff’s claim, not on whether Plaintiff has correctly labeled the
28   claim. See Yeiser Res. & Dev. LLC v. Teknor Apex Co., 281 F. Supp. 3d 1021, 1037

                                               –4–                                     18cv980
 1   (S.D. Cal. 2017). Despite Plaintiff’s labeling error, Plaintiff plainly seeks to allege a
 2   Fourteenth Amendment Due Process Clause claim against Defendants M. Bierbaum,
 3   E. Flores, and A. Ekwosi on the basis of a state-created danger. Defendants have not
 4   moved to dismiss this claim. (See ECF No. 44.) Consequently, the claim remains in
 5   this case.
 6

 7                                CONCLUSION & ORDER
 8         For the foregoing reasons, the Court (1) OVERRULES Plaintiff’s Objection,
 9   (ECF No. 49), (2) APPROVES AND ADOPTS the R&R (ECF No. 48), and (3)
10   GRANTS Defendants’ motion to dismiss, (ECF No. 44). Defendants Gularte and
11   Garcia are DISMISSED WITHOUT PREJUDICE. Plaintiff’s following claims
12   against Defendants Ekwosi, Bierbaum, and Flores remain: (1) Eighth Amendment
13   failure to protect claim; (2) First Amendment retaliation claim; (3) Fourteenth
14   Amendment Due Process Clause state-created danger claim; and (4) California state
15   law claims.
16         IT IS SO ORDERED.
17   DATED: June 20, 2019
18

19
20

21

22

23

24

25

26
27

28


                                               –5–                                      18cv980
